DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.	Claims 1-16, drawn to the adapter system for a switch assembly, classified in class 335, and subclass 205.
2.	Claims 17-20, drawn to the method of converting a switch assembly, classified in class 29, subclass 622, H01H 11/0012.
The inventions are distinct, each from the other because of the following reasons: Inventions 1 and 2 are related as process and product of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case the adapter system for a switch assembly can be used without using the method of converting a switch assembly.
Election/Restrictions
Applicant's election with traverse of Species 1, Figures 2 and 3, claims 1-5, 7-12,15-18 and 20 in the reply filed on 8/26822 is acknowledged. 
The traversal is made on the grounds that:
“Applicant traverses the allocation of figures amongst species as presented in the Office Action. In particular, the Subject Application expressly describes FIGS. 4 and 5 as illustrating additional views of the embodiment of FIGS. 2 and 3. See Subject Application, [0010]-[0011], etc. Thus, Applicant submits that the Species 1 and 2 are not properly identified as different species. See MPEP 806.04. Applicant correspondingly understands FIGS. 4 and 5 to remain available as support for claims to the elected Species. 
Species 3 and 4 similarly do not show embodiments that are independent and distinct from each other. See Subject Application, [0013]-[0014], etc. Thus, these two species should also be considered in combination.”
	Examiner agreed to examine Species 1 and 2, Figures 2-5.
However, during the examination, the examiner found that claims 17-20 are the Method Claims and claims 5 and 11 do not read on the elected Species 1, Figures 2 and 3, because the limitation of “a spring (62)”, but belong to species 3-5, Figures 6-9.  
Therefore, in the instant application, claims 1-4, 7-10, 12,15 and 16 have been examined and claims 5, 11 and 17-20 have been further withdrawn from consideration.
A telephone call was made to Mr. Roy Foster on 10/14/22 and 11/3/22 to request an oral election to the above restriction requirement.  On 10/17/22, and 11/3/22, Applicant called and left a message to agree to withdraw the method claims 17-20, but did not agree to withdraw claims 5 and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102b as being anticipated by Kent Batcheller (US 3,604,868).
Regarding claim 1, Kent discloses a locking toggle switch comprising:
the adapter system comprising: 
an adapter body (14) configured to be secured to an enclosed housing (36) of the switch assembly (see the drawing below), external to the enclosed housing (36); 
an actuation body (20) connected to and supported by the adapter body (14); and a target (27, 28) connected to the actuation body (20) and configured to be supported external to the enclosed housing (36) by the actuation body (20), via the adapter body (14); 
the actuation body (20) being movable relative to the adapter body (14) between a first orientation and second orientation, to move the target (27, 28), respectively, between a first location in which the target (27, 28) is oriented to activate the switch assembly from outside the enclosed housing and a second location in which the target is oriented to not activate the switch assembly (see para.13).  
[AltContent: textbox (2nd position)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Switch Assembly)][AltContent: arrow][AltContent: textbox (1st location)]
    PNG
    media_image1.png
    441
    332
    media_image1.png
    Greyscale
	
Annotated FIGS. 7 and 9 of Kent
Regarding claim 3, which depends from claim 1, Kent discloses:
wherein no part of the adapter body (14) extends into an enclosed interior of the enclosed housing (36).  
Regarding claim 5, which depends from claim 1, Kent discloses:
a spring (29) configured to bias the actuation body (20) one of toward or away from the first orientation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kent Batcheller (US 3,604,868) in view of Parikh et al. (US 2018/0275351).
Regarding claim 2, which depends from claim 1, Kent does not disclose
the adapter body is configured to be threaded onto the enclosed housing.  
Parikh discloses a connector comprising the body (180) is configured to be threaded onto the enclosed housing (124, 129).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the body (180) is configured to be threaded onto the enclosed housing (124, 129) as taught by Parikh with Kent’s device for the purpose of maintaining the body and the housing stronger.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kent Batcheller (US 3,604,868) and Parikh et al. (US 2018/0275351) in view of Miyazawa et al. (US 5,646,587).
Regarding claim 4, which depends from claim 3, Kent does not disclose:
the target is at least one of a magnetic target or a ferrous target that is configured to activate a magnetic assembly within the enclosed housing to control the switch assembly.  
Miyazawa discloses a magnetic switch comprising:
the target (14) is at least one of a magnetic target that is configured to activate a magnetic assembly (see the drawing below) to control the switch assembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic target as taught by Miyazawa with Kent’s device for the purpose of improving the reliability.

[AltContent: textbox (Magnetic assembly & Switch assembly)][AltContent: arrow]
    PNG
    media_image2.png
    233
    188
    media_image2.png
    Greyscale
 Annotated FIG. 3 of Miyazawa
Claims 7, 8, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kent Batcheller (US 3,604,868) in view of Miyazawa et al. (US 5,646,587).
Regarding claim 7, Kent discloses a locking toggle switch comprising:
an adapter body (14) that is secured to the enclosed housing (36), external to the enclosed housing (36); and 
an actuation body (20) that is movably supported by the adapter body (14) and supports a target (27, 28) external to the enclosed housing (36), 
the actuation body (20) being movable relative to the adapter body (14) and the enclosed housing (36), between a first orientation and second orientation, to move the target (27, 28), respectively, between a first location (see the drawing above) in which the target (27, 28) activates the assembly and a second location (see the drawing above) in which the target does not activate the assembly.  
Kent does not disclose the target being at least one of a magnetic target.
Miyazawa discloses a magnetic switch comprising:
the magnetic assembly (see the drawing above) being configured to be selectively activated to move the switch assembly (see the drawing above) between a first state and a second state; 
the target (14) being at least one of a magnetic target.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic target as taught by Miyazawa with Kent’s device for the purpose of improving the reliability.

    PNG
    media_image3.png
    431
    558
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    238
    475
    media_image4.png
    Greyscale


Regarding claim 8, which depends from claim 7, Kent discloses:
the enclosed housing (36) and the assembly are configured to operate as a switch, independently of the adapter body (14) and the actuation body (20); and 
wherein the adapter body (14) is configured as part of a retrofit assembly for the switch.  
Regarding claim 11, which depends from claim 7, Kent discloses:
a biasing element (29) configured to bias the actuation body (20) toward one of the first or second orientations.  
Regarding claim 12, which depends from claim 7, Kent discloses:
the actuation body (20) is a lever arm that is pivotably secured to the adapter body (14).  
Regarding claim 15, which depends from claim 7, Kent discloses:
the magnetic assembly is part of one or more of: a single pole double throw switch; a double pole double throw switch; a single pole single throw switch; or a double pole single throw switch (see Figure 1 and Paras. 5 and 16).   
Regarding claim 16, which depends from claim 7, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the enclosed housing includes a round housing profile for the purpose of suitability of the intended use, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kent Batcheller (US 3,604,868) in view of Parikh et al. (US 2018/0275351).
Regarding claim 10, which depends from claim 7, Kent discloses:
the enclosed housing includes a threaded portion; and wherein the adapter body is configured to be threadedly secured to the threaded portion.  
Parikh discloses a connector comprising the body (180) is configured to be threaded onto the enclosed housing (124, 129).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the body (180) is configured to be threaded onto the enclosed housing (124, 129) as taught by Parikh with Kent’s device for the purpose of maintaining the body and the housing stronger.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the switch assembly comprising the enclosed housing is a sealed housing without ingress points for activation of the magnetic assembly.  
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
October 14, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837